DETAILED ACTION
Claims 1-14 and 16-21 are pending before the Office for review.
In the response filed May 11, 2022:
Claims 1, 12 and 19 were amended.
Claim 21 was newly added.
Claim 15 was canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over LUBOMIRSKY et al (U.S. Patent 8,232,176) in view of  MALLICK et al (U.S. Patent Application Publication 2007/0281495) and ZHU et al (U.S. Patent 7,163,896).
With regards to claim 1, Lumbomirsky discloses a processing method comprising: forming a plasma of a silicon containing precursor (Col. 5 lines 23-55); depositing a flowable film on a semiconductor substrate with plasma effluents of the silicon containing precursor, wherein the semiconductor substrate defines a feature within the semiconductor substrate (Col. 5 lines 23-55), forming a plasma of a hydrogen containing precursor; etching the flowable film form a sidewall of the feature within the semiconductor substrate and from overhang regions of the semiconductor substrate with plasma effluents of the hydrogen containing precursor (Col. 5 lines 56-67, Col. 6 lines 1-14 discloses forming a plasma with an etchant wherein the etchants may include a hydrogen gas and removing the top portion of the film); and densifying remaining flowable film with the feature defined within the semiconductor substrate with plasma effluents of the hydrogen containing precursor (Col. 6 lines 15-35, Col. 7 lines 1-17).
Lumbomirsky is silent as to wherein the semiconductor is housed in a processing region of a semiconductor processing chamber , and wherein the processing region is at least partially defined between a faceplate and a substrate support on which the semiconductor substrate is seated; forming a plasma of a hydrogen-containing precursor within the processing region of the semiconductor processing chamber, wherein the plasma of the hydrogen-containing precursor is formed at a first power level from a plasma power source, and wherein a bias power is applied to the substrate support from a bias power source at a second power level less than the first power level.
Lumbomirsky discloses the method of depositing may be found in co-assist application include U.S. 11/549,930 Mallick (Col 4 lines 46-60). Mallick discloses a processing method comprising alternating depositing a flowable silicon containing layer and etching each layer until a gap is filled wherein the substrate is position on a flat surface of a pedestal (12) across from a circular gas distribution faceplate (13a) wherein the substrate process while in the processing chamber (15) (Figure 6A Paragraphs [0062]-[0071]) rendering obvious wherein the semiconductor is housed in a processing region of a semiconductor processing chamber , and wherein the processing region is at least partially defined between a faceplate and a substrate support on which the semiconductor substrate is seated.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Lumbomirsky to include the substrate processing apparatus as rendered obvious by Mallick because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired plasma processing using the apparatus of Mallick based on the direction and incorporation of reference of Lumbomirsky. (Lumbomirsky Col. 4 lines 46-60, MPEP 2143D);.
Zhu discloses a processing method comprising depositing a dielectric layer to partial fill a gap (Col. 3 lines9-18, 50-67, Col. 4 lines 1-18) and forming a plasma of a hydrogen containing precursor within the processing region of the semiconductor processing chamber, wherein the plasma of the hydrogen containing precursor is formed at a fist power level form a plasma power source (discloses amounts such as between 2000-7000W) and wherein a bias power is applied to the substrate support form a bias power source at a second power level less than the first power level (500-7000W) and etching the film from a sidewall of the feature within the semiconductor substrate with plasma effluents of the hydrogen containing precursor (Col. 5 lines 63-67 Col. 6 lines 1-67).
It would have been prima facie obvious to one of ordinary skill in art prior to the effective filing date of the invention of modify the method of Lumbomirsky to include the hydrogen etching and power source of Zhu because the reference of Zhu teaches that such deposition and etching allows for the deposition of a dielectric fill layer within the contamination of etchant chemical species (Col. 3 lines 9-17, 28-29) and one of ordinary skill in the art prior to the effective filing date of the invention would have had  a reasonable expectation of predictably achieving the desired gap filling using the teachings of Zhu. MPEP 2143D
With regards to claim 2, the modified teachings of Lumbomirsky discloses wherein the features within the semiconductor substrate is characterized by an aspect ratio of greater than or about 5:1 (Lumbomirsky Col. 4 lines27-30) and wherein the feature is characterized by 100nm or smaller technology (e.g. 65 nm, 45nm technology etc) (Lumbomirsky Col. 3 line 66- Col. 4 line 2) rendering obvious wherein the feature is characterized by a width across the feature of less than or about 10nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 6, the modified teachings of Lumbomirsky renders obvious wherein the bias power source is engaged subsequent engagement of the plasma power source (Zhu Col. 6 lines 27-67, Col. 7 lines 1-15, 50-67 discloses engaging both the bias power source and plasma power source).

Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over LUBOMIRSKY et al (U.S. Patent 8,232,176) in view of  MALLICK et al (U.S. Patent Application Publication 2007/0281495) and ZHU et al (U.S. Patent 7,163,896), as applied to claims 1, 2 and 6, in further view of BANNER et al (U.S. Patent 8,264,154).
With regards to claims 3-5, the modified teachings of Lumbomirsky renders obvious the limitations of claim 1 as previously discussed.
However the modified teachings of Lumbomirsky are silent as to wherein the bias power source is operated in a pulsing mode at a pulsing frequency of less than or about 1kHz, wherein the plasma power source is operated in continuous wave mode while the bias power source is operated in the pulsing mode and wherein the bias power source is operated at a duty cycle of less than or about 75%.
Banner discloses a method of  operating a plasma apparatus for etching and deposition (Col. 4 lines 38-44) the method comprising pulsing either the power source or bias power wherein the frequency of pulsing may be up to 100kHz, and wherein the plasma power may be operated in a continuous wave mode while the bias power source is in pulsing mode wherein the bias power can be operated at a duty cycle of about 10% to about 90% (Col 4 lines 45-63, Col. 5 lines 24-32, Col. 6 lines 38-43) rendering obvious wherein the bias power source is operated in a pulsing mode at a pulsing frequency of less than or about 1kHz, wherein the plasma power source is operated in continuous wave mode while the bias power source is operated in the pulsing mode and wherein the bias power source is operated at a duty cycle of less than or about 75%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Lumbomirsky to include the processing parameters as rendered obvious by Banner because the reference of Banner teaches that such process facilitates better performance with less damage to the wafer (Col. 4 lines 16-26) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired plasma processing using the parameters as rendered obvious by Banner. MPEP 2143D

Claim(s) 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over LUBOMIRSKY et al (U.S. Patent 8,232,176) in view of  MALLICK et al (U.S. Patent Application Publication 2007/0281495) and ZHU et al (U.S. Patent 7,163,896), as applied to claims 1, 2 and 6, in further view of LIANG et al (U.S. Patent Application Publication 2018/0330980).
With regards to claim 7, the modified teachings of Lumbomirsky renders obvious the limitations of claim 1 as previously discussed.
However the modified teachings of Lumbomirsky is silent as to wherein the densifying comprising reducing a hydrogen content of the flowable film to less than or about 30 %.
Liang discloses a substrate processing method comprising densifying a silicon containing film wherein the densifying comprises treating the flowable film with a reducing agent including a gas plasma comprising a hydrogen containing precursor wherein the amount of ion bombardment is based on breaking the existing bonds and restructuring to release film stress and to form a denser network (Liang Paragraphs [0037]-[0040]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration of hydrogen to amounts including reducing the hydrogen content to less than or about 30% in order to break existing bonds in the film and restructure to release the film stress and form a denser network as taught by the modified teachings of Lumbomirsky (Liang Paragraph [0040], MOEO 2144.05(II)(A)).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified method of Lumbomirsky to include the reducing of the hydrogen content as rendered obvious by Liang because the reference of Liang teaches that such reduction forms a denser network in the flowable film Paragraphs [0037]-[0040]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired dense film using the reduction of  hydrogen content as rendered obvious by Liang. MPEP 2143D
With regards to claim 8, the modified teachings of Lumbomirsky renders obvious the limitations of claim 1 as previously discussed.
However the modified teachings of Lumbomirsky do not explicitly disclose wherein the method further comprises subsequent the densifying, forming a plasma of a conversion precursor and converting the flowable film to a modified film.
Liang discloses a plasma processing method comprising depositing a flowable film with a silicon containing precursor, etching the flowable film, and performing a 2 step plasma treatment comprising curing the layer and performing a plasma treatment to convert the cured layer (Paragraphs [0029]-[0032], [0036]-[0039]) rendering obvious subsequent the densifying, forming a plasma of a conversion precursor and converting the flowable film to a modified film.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified method of Lumbomirsky to include the performing a plasma of a conversion precursor to form a modified film as rendered obvious by Liang because the reference of Liang teaches that such reduction forms a denser network in the flowable film Paragraphs [0037]-[0040]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired dense oxide film using the plasma of a conversion precursor to form a modified film as rendered obvious by Liang. MPEP 2143D
With regards to claims 9, the modified teachings of Lumbomirsky renders obvious wherein the conversion precursor comprises a nitrogen containing precursor, an oxygen containing precursor or a carbon containing precursor (Liang Paragraph [0039]).
With regards to claim 10, the modified teachings of Lumbomirsky renders obvious wherein the method is repeated in a second cycle (Lumbomirsky Col. 7 lines 30-32, Liang Paragraph [0044], Zhu Col. 10 lines 43-51 discloses repeating the steps until the gap is filled).
With regards to claim 11, the modified teachings of Lumbomirsky discloses wherein a temperature of the semiconductor substrate is maintained at a temperature sufficiently high enough to ensure that the dielectric deposition proceeds efficiently based on the precursors employed (Zhu Col. 4 lines 58-64). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A). As such it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the temperature to amounts including Applicant’s claimed amount of less than or about 0°C during the method in order to effective deposit the desired layer based on the precursor as taught by the modified teachings of Liang (Zhu Col. 4 lines 58-64, MPEP 2144.05)II)(A)).

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over LUBOMIRSKY et al (U.S. Patent 8,232,176) in view of  MALLICK et al (U.S. Patent Application Publication 2007/0281495) and LIANG et al (U.S. Patent Application Publication 2018/0330980).
With regards to claim 19, Lumbomirsky discloses a processing method comprising: forming a plasma of a silicon containing precursor (Col. 5 lines 23-55); depositing a flowable film on a semiconductor substrate with plasma effluents of the silicon containing precursor, wherein the semiconductor substrate defines a feature within the semiconductor substrate (Col. 5 lines 23-55), forming a plasma of a hydrogen containing precursor; wherein the etching fully remove the flowable film from the overhang regions of the feature (Col. 5 lines 56-67, Col. 6 lines 1-14 discloses forming a plasma with an etchant wherein the etchants may include a hydrogen gas and removing the top portion of the film); and densifying remaining flowable film with the feature defined within the semiconductor substrate with plasma effluents of the hydrogen containing precursor (Col. 6 lines 15-35, Col. 7 lines 1-17).
Lumbomirsky is silent as to wherein the semiconductor is housed in a processing region of a semiconductor processing chamber and forming a plasma of a conversion precursor and converting the flowable film to a modified film.
Lumbomirsky discloses the method of depositing may be found in co-assist application include U.S. 11/549,930 Mallick (Col 4 lines 46-60). Mallick discloses a processing method comprising alternating depositing a flowable silicon containing layer and etching each layer until a gap is filled wherein the substrate is position on a flat surface of a pedestal (12) across from a circular gas distribution faceplate (13a) wherein the substrate process while in the processing chamber (15) (Figure 6A Paragraphs [0062]-[0071]) rendering obvious wherein the semiconductor is housed in a processing region of a semiconductor processing chamber.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Lumbomirsky to include the substrate processing apparatus as rendered obvious by Mallick because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired plasma processing using the apparatus of Mallick based on the direction and incorporation of reference of Lumbomirsky. (Lumbomirsky Col. 4 lines 46-60, MPEP 2143D);.
Liang discloses a plasma processing method comprising depositing a flowable film with a silicon containing precursor, etching the flowable film, and performing a 2 step plasma treatment comprising curing the layer and performing a plasma treatment to convert the cured layer (Paragraphs [0029]-[0032], [0036]-[0039]) rendering obvious subsequent the densifying, forming a plasma of a conversion precursor and converting the flowable film to a modified film.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified method of Lumbomirsky to include the performing a plasma of a conversion precursor to form a modified film as rendered obvious by Liang because the reference of Liang teaches that such reduction forms a denser network in the flowable film Paragraphs [0037]-[0040]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired dense oxide film using the plasma of a conversion precursor to form a modified film as rendered obvious by Liang. MPEP 2143D
With regards to claim 20, the modified teachings of Lumbomirsky renders obvious wherein the conversion precursor comprises a nitrogen containing precursor, an oxygen containing precursor or a carbon containing precursor (Liang Paragraph [0039]).

Allowable Subject Matter
Claims 12-14 and 16-18 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 7-8 of Applicant’s response, filed May 11, 2022, with respect to the rejection(s) of claim(s) 1-11 and 19-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LUBOMIRSKY et al (U.S. Patent 8,232,176).
Applicant’s arguments, see pages 7-8, filed May 11, 2022, with respect to 103 rejection of claims 12-14 and 16-18 have been fully considered and are persuasive.  The 103 rejection of claims 12-14 and 16-18 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713